 Case 2:20-cv-10738-PDB-EAS ECF No. 9 filed 09/30/20        PageID.48    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
ex rel. LASHAWN YOUNG,

             Plaintiffs,                            Case No. 20-cv-10738

v.                                                  Paul D. Borman
                                                    United States District Judge

CSL PLASMA, PAUL PERREAULT,
DANIEL TASIEMSKI, OGLETREE
DEAKINS LAW FIRM, MICHAEL
TRICARICO, METLIFE, and
TRAVELERS INSURANCE,

             Defendants.

________________________/

     OPINION AND ORDER GRANTING APPLICATION TO PROCEED IN
           FORMA PAUPERIS AND DISMISSING COMPLAINT

       LaShawn Young (“Relator”) filed this action pro se pursuant to the False

Claims Act (“FCA”), 31 U.S.C. § 3729 et seq., seeking relief for alleged false claims

presented to the United States Government by Defendants. (ECF No. 1, Complaint.)

Relator also filed an Application to Proceed Without Prepaying Fees or Costs. (ECF

No. 2.)

       On July 10, 2020, the United States filed its Notice of Election to Decline

Intervention in this case (ECF No. 4, Notice), and on July 13, 2020, the Court entered

an Order unsealing the Complaint and Notice. (ECF No. 5.)
 Case 2:20-cv-10738-PDB-EAS ECF No. 9 filed 09/30/20           PageID.49     Page 2 of 5




      Relator filed a motion for additional time to obtain a private attorney (ECF

No. 6), which the Court granted on August 6, 2020, providing that Relator “shall

obtain counsel and have him/her file an appearance on or before September 8, 2020

or she shall proceed pro se.” (ECF No. 7.) On September 5, 2020, Relator filed a

Notice that she has been unable to obtain private counsel and requesting to proceed

pro se. (ECF No. 8.)

      The Court finds Relator’s application to proceed in forma pauperis to be

facially sufficient and, therefore, grants Relator’s motion to proceed without

prepayment of fees. See 28 U.S.C. § 1915(a); Gibson v. R.B. Smith Co., 915 F.2d

260, 262 (6th Cir. 1990).

      Once a court grants a plaintiff permission to proceed in forma pauperis, it

must review the complaint pursuant to 28 U.S.C. § 1915(e). The court “shall

dismiss” the case if the court finds that it is “(i) frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

      Relator has presented a claim under the False Claims Act, contending that the

defendants “are engaging in a fraud and corruption scheme to wrongfully terminate

employees, wrongfully deny disability claims and workman’s comp claims,

wrongfully deny unemployment benefits[,] etc.” and that the defendants “have




                                            2
 Case 2:20-cv-10738-PDB-EAS ECF No. 9 filed 09/30/20          PageID.50     Page 3 of 5




victimized untold numbers of current and former CSL employees, which only

Federal authorities can investigate and punish.” (Complaint, PgID 8, 12.)

      The FCA establishes a scheme that permits either the Attorney General or a

private party to initiate a civil action alleging fraud on the Government. 31 U.S.C. §

3729, et seq. “Under the Act’s qui tam provisions, a private individual may bring a

civil action on behalf of the United States against persons who knowingly submit

false or fraudulent claims to the government for payment in violation of 31 U.S.C. §

3729(a).” Walburn v. Lockheed Martin Corp., 431 F.3d 966, 970 (6th Cir. 2005)

(footnote omitted). The United States is a “real party in interest” to an FCA action.

See U.S. ex rel. Eisenstein v. City of New York, 556 U.S. 928, 935 (2009). Thus,

Relator seeks to prosecute this action on behalf of the United States, and not on her

own behalf. Although 28 U.S.C. § 1654 provides that “[i]n all courts of the United

States the parties may plead and conduct their own cases personally or by counsel,”

that statute does not permit plaintiffs to appear pro se where interests other than their

own are at stake. Shephard v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002). In cases

where the United States has declined to intervene, such as this case, relators who

proceed with a qui tam FCA action “are not prosecuting only their ‘own case’ but

also representing the United States and binding it to any adverse judgment the

relators may obtain.” Stoner v. Santa Clara Cnty. Office of Educ., 502 F.3d 1116,

1126-27 (9th Cir. 2007).

                                           3
 Case 2:20-cv-10738-PDB-EAS ECF No. 9 filed 09/30/20        PageID.51    Page 4 of 5




      Relator’s claims under the FCA are subject to dismissal because this Court

lacks subject matter jurisdiction to hear a qui tam action brought on behalf of the

United States by a pro se litigant. See Carter v. Washtenaw Cnty., No. 09-14994,

2010 WL 3222042, at *1 (E.D. Mich. Aug. 13, 2010) (dismissing complaint on

screening pursuant to 28 U.S.C. § 1915(e) because the “only potential federal cause

of action” was a qui tam action under the FCA that could not be brought by a pro se

relator); see also U.S. ex rel. Tran v. Detroit Land Bank Auth., No. 16-10291, 2018

WL 1516914, at *1 (E.D. Mich. Mar. 28, 2018) (dismissing action because “Tran

cannot bring a FCA qui tam action [against any defendant] on behalf of the United

States as a pro se litigant”). Although the FCA does not expressly address whether

a private individual can bring a qui tam suit pro se, the courts that have considered

the issue have uniformly held that pro se relators may not prosecute qui tam actions.

See, e.g., Jones v. Jindal, 409 F. App’x 356 (D.C. Cir. 2011) (per curiam) (“[A] pro

se plaintiff may not file a qui tam action pursuant to the False Claims Act.”); United

States ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92-94 (2d Cir. 2008) (and

cases cited therein) (“Because relators lack a personal interest in False Claims Act

qui tam actions, we conclude that they are not entitled to proceed pro se.”); Timson

v. Sampson, 518 F.3d 870, 873-74 (11th Cir. 2008) (“The absence of an explicit

authorization for qui tam suits to be brought pro se could indicate … an intention by

Congress that qui tam suits be brought according to § 1654 and ‘the established

                                          4
Case 2:20-cv-10738-PDB-EAS ECF No. 9 filed 09/30/20         PageID.52    Page 5 of 5




procedure which requires that only one licensed to practice law may conduct

proceedings in court for anyone other than himself’”); Stoner, 502 F.3d at 1126-27;

United States ex rel. Brooks v. Lockheed Martin Corp., 237 F. App’x 802, 803 (4th

Cir. 2007) (per curiam) (“A lay person may not bring a qui tam action under the

False Claims Act”).

      Further, Relator’s allegations regarding Defendants lying to employees and

failure to meet obligations to employees under unemployment, worker’s

compensation and/or disability insurance do not constitute fraudulent claims

presented to the United States for payment. 31 U.S.C. § 3729(a). Accordingly,

Relator’s complaint fails to state a cognizable claim for relief under the FCA.

      Accordingly, for the foregoing reasons, Relator, who is proceeding without

the assistance of counsel, is prohibited from bringing this qui tam action under the

FCA and Relator’s complaint is DISMISSED.

IT IS SO ORDERED.

                                              s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge

Dated: September 30, 2020




                                          5
